                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION


EDDIE BRILEY                                                               PLAINTIFF

v.                             No: 5:18-cv-00208 BRW


EDWARD ADAMS, et al.                                                       DEFENDANTS

                                             ORDER

       I have reviewed the Proposed Findings and Recommendation submitted by United States

Magistrate Judge Patricia S. Harris. No objections have been filed. After careful consideration, I

approve and adopt the Proposed Findings and Recommendation in all respects.

       The Defendants’ motion for summary judgment (Doc. No. 87) is granted as to Briley’s

failure-to-protect and medical treatment claims and these claims are dismissed with prejudice.

Defendants are entitled to qualified immunity on these claims because the undisputed material

facts show there was no constitutional violation. Briley’s other claims are dismissed without

prejudice for failure to state a claim upon which relief may be granted.

       IT IS SO ORDERED this 28th day of May, 2021.

                                                           Billy Roy Wilson_________________
                                                           UNITED STATES DISTRICT JUDGE
